Citation Nr: 0303313	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Wichita, Kansas.  


FINDING OF FACT

Since the effective date of the grant of service connection, 
the veteran's PTSD has been manifested by exaggerated startle 
response, intrusive thoughts and recurrent nightmares of 
Vietnam, difficulty sleeping, auditory hallucinations, 
avoidance of stimuli, flashbacks, impaired anger control, 
impaired concentration and memory, anhedonia, and a depressed 
mood, productive of no more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met at any time since the 
effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, and 
reports of a VA examination and outpatient treatment are of 
record.  Probative evidence, not included in the file, has 
not been identified.  The Board is unaware of any such 
evidence, and finds that all probative evidence has been 
obtained, to include a VA examination.  There is no 
identified probative evidence which remains outstanding.  

The RO sent the veteran a VCAA notice letter in March 2002 in 
which the veteran was notified of the evidence necessary to 
support his claim for an increased rating as well as VA 
development activity.  Specifically, he was advised that if 
there was other medical evidence that he would like the RO to 
consider, he should notify the RO and every reasonable effort 
would be made to obtain the evidence.  A February  2002 
supplemental statement of the case set out the applicable law 
and regulations.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In sum, the Board finds that VA has complied with 
the notice and duty-to-assist provisions of VCAA.

The veteran filed a claim for service connection for PTSD in 
March 2000.

At a May 2000 VA psychiatric examination, the veteran 
reported that he has been self-employed since 1981.  He 
currently owned a masonry business and he worked about nine 
hours a day.  He stated that he had been having more 
difficulties in the past couple of years with startle reflex.  
He reported that recently, while driving his car, he heard 
another car backfire and it took him 30 minutes to settle 
down.  He stated that his heart was racing, he was sweating, 
and he just could not calm himself.  He reported that he was 
having more thoughts of Vietnam.  He could not remember all 
of the traumatic events that occurred in Vietnam but he had 
distressing dreams of his friends being killed.  He stated 
that he saw his lieutenant being killed in front of him and 
that he had to identify his body.  When he came back from 
Vietnam, he had a very difficult time adjusting.  He learned 
to block everything out and did quite fine with the blocking 
of dreams and thoughts, until 1994.  At that time, he was 
experiencing more stress in his personal life, and some of 
the thoughts of Vietnam started to come out.  

He has not lost any time from work over the past 12 months 
due to his trauma.  He had been married previously.  He was 
divorced in 1991, however, his wife moved back with the 
veteran six months later and stayed for three years.  Then, 
around 1994 or 1995, she moved out again.  Another personal 
stressor that he was undergoing was that the IRS was auditing 
his business and have placed a lien on his house.  He stated 
that he actually enjoyed his work because while he is 
working, he did not have to think about his Vietnam 
experience or about his personal stressors.  He stated that 
the startle response was bothering him and that it was 
starting to get worse.  He admitted to having difficulty 
sleeping.  He felt extremely tired and had no energy.  He 
stated that he has recurrent and intrusive recollection of 
the events, of his friends being killed, and of his 
helicopter ride in the basket.  He does have recurrent 
distressing nightmares, but at this point, he could not 
describe what the nightmares were.  He reported that he wakes 
up in what he describes as a panic attack, where his heart is 
pounding and he is sweaty and hot.  He has made a lot of 
effort to avoid thoughts and feelings associated with the 
trauma.  He avoids activity in places that arouse 
recollection of his trauma.  He admitted to a change in his 
interests.  He was no longer interested in hunting.  He did 
not like being around large crowds.  He has difficulty 
falling asleep and constantly wakes up at 3:30 am every 
morning.  He admitted to having difficulty with concentration 
and memory.  He had an exaggerated startle response.  

He displayed a depressed mood, poor concentration, and 
thoughts of not really minding if the Lord would take him 
away.  He denied suicidal or homicidal ideation.  He was 
upset with his poor short-term memory.  His thought process 
and communications were logical and his speech was coherent.  
He denied any delusions or visual hallucinations.  He 
admitted to auditory hallucinations.  He was able to maintain 
his personal hygiene.  His rate of speech was coherent and 
normal.  He had panic attacks when he woke up and could not 
recall his dreams.  He did have feelings of depression.  
There were no problems with impulse control.  He stated that 
it was very hard for him to get close to other people and 
that he felt very vulnerable.  The diagnosis was PTSD with 
major depressive disorder secondary to PTSD.  The examiner 
provided a global assessment of functioning (GAF) score of 
65.        

In an April 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from March 13, 2000.

A letter dated in February 2002 was received from a 
readjustment counseling therapist at the Vet Center in 
Wichita.  It was noted that the veteran made initial contact 
with the center on December 8, 1999 and at that time, he 
presented himself secondary to a DUI.  It stated that the 
veteran was able to follow simple instructions when his PTSD 
symptoms were not exacerbated, but that he was unable to 
follow any detailed instructions.  His attention span was 
limited as was his concentration.  It was noted that the 
veteran had a short-term memory.  He had limited contact with 
extended family and with a few friends.  When changes occur, 
he becomes angry, aggressive, anxious, nervous, and has an 
inability to think things through.  It was noted that the 
veteran experienced intrusive thoughts and visual flashbacks 
on a daily basis.  Nightmares occurred several times a week. 
The veteran had difficulty with his anger and was extremely 
anxious and nervous secondary to his inability to trust 
people.  His affect was described as flat.  It was concluded 
that the veteran was severely and permanently impaired by his 
mental disabilities that must be addressed and that this 
process takes years to work through.

Outpatient treatment records dated from March 2001 to January 
2002 show that the veteran received treatment for a diagnosis 
of adjustment disorder with mixed emotional features.  There 
was no indication of treatment for PTSD.

In a February 2002 rating decision, the RO increased the 
rating for PTSD to 30 percent, effective March 13, 2000.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service- 
connected condition. At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

Under the applicable criteria, a 30 percent evaluation is 
contemplated upon a showing of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).

Applying the applicable criteria to the evidence of record, 
the Board concludes that, as the currently assigned 30 
percent evaluation for PTSD is the most appropriate, since 
the effective date of the grant of service connection, the 
preponderance of the evidence is against assignment of a 
higher initial rating.  The evidence of record shows that the 
veteran's symptomatology involves complaints of depression, 
nightmares, recurrent and intrusive recollections, poor 
short-term memory, poor concentration, anhedonia, avoidance 
of stimuli, flashbacks and impaired anger control.  However, 
his thought process and communications were logical and his 
speech was coherent.  There was no evidence of 
circumstantial, circumlocutory, or stereotyped speech, 
impaired judgment, or impaired abstract thinking.  Also, 
there was no evidence of poor impulse control. The veteran is 
self-employed and has expressed enjoyment in his work.  

The Board notes that the evidence demonstrates the veteran 
maintains contact with his extended family and a few friends, 
albeit to a limited degree.  He has reported panic attacks 
only on awakening from nightmares.  While a Vet Center 
readjustment counseling therapist reported the veteran was 
unable to follow detailed instructions, and had poor short-
term memory, the complex of symptomatology, when viewed as a 
whole, does not more nearly approximate the criteria for the 
next higher rating.  Overall, the Board finds that the 
veteran's PTSD symptoms are reflective of no more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  On VA psychiatric 
examination in May 2000, the examiner assigned a GAF score of 
65 which contemplates some mild symptoms or some difficulty 
in social, occupational or school functioning as defined by 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.  In 
short, the evidence shows that the veteran does not meet most 
of the criteria for an evaluation in excess of the current 30 
percent evaluation.  

In reaching this decision the Board considered whether the 
veteran is entitled to a "staged" rating as prescribed by the 
Court in Fenderson.  However, at no time since March 13, 
2000, has the veteran's PTSD been productive of a disability 
warranting an evaluation higher than 30 percent.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2002).  
There is no showing that the veteran's service-connected PTSD 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of a higher evaluation, at any 
stage in the rating period on appeal, on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for this disability during the appeal period.  In the absence 
of evidence of the need for frequent hospitalization or 
marked interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial rating for PTSD in excess of 30 percent is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

